Citation Nr: 1728231	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  06-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to service connection for an eye disorder other than diabetic retinopathy, to include glaucoma.

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent disabling prior to September 1, 2016, and in excess of 70 percent disabling thereafter (excluding a period of temporary 100 percent rating).

4.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated 20 percent disabling.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.




REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to December 1974, September 1990 to May 1991, and from February 2003 to February 2004.

These matters come to the Board of Veterans' Appeals (Board) from ratings decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2005 rating decision, the RO denied entitlement to service connection for glaucoma.  In a September 2010 rating decision, the RO denied entitlement to a TDIU.  In a December 2010 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 30 percent disability rating, effective December 30, 2005.  In a November 2011 rating decision, the RO denied entitlement to an increased rating for diabetes mellitus, type II.  

The Veteran testified at a hearing before the undersigned in November 2013; the transcript is of record.

In April 2014, the Board remanded this matter for further development.

In a January 2017 Decision Review Officer (DRO) decision, the RO increased the rating for PTSD to 70 percent disabling, effective September 1, 2016.

The issue of entitlement to service connection for an eye disability other than diabetic retinopathy, is remanded to the agency of original jurisdiction, and is discussed in the REMAND section of this decision. 



FINDINGS OF FACT

1.  The Veteran's diabetic retinopathy is due to his service-connected diabetes mellitus.

2.  Throughout the appeal period, the Veteran's diabetes mellitus has required insulin and a restricted diet, with no regulation of activities.  

3.  Since the effective date of service connection, PTSD has been manifested by occupational and social impairment with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.

4.  The Veteran's service-connected disabilities meet the percentage requirements for a schedular TDIU and preclude him from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetic retinopathy as secondary to diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913 (2016).

3.  The criteria for an initial rating of 70 percent, and no higher, for PTSD have been met, since the effective date of service connection on December 30, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Diabetic Retinopathy

The Veteran seeks to establish entitlement to service connection for diabetic retinopathy, asserting that such condition was caused by his service-connected diabetes mellitus.  The Veteran has not asserted direct service connection, and the record does not provide a basis for direct service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetic retinopathy is warranted.

The Veteran has met the criteria to establish service connection for diabetic retinopathy as secondary to service-connected diabetes mellitus.  A current diagnosis is shown upon VA examinations in September 2004 and September 2016.  While other examiners have indicated that no diabetic retinopathy was noted on examination, the Board finds the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of diabetic retinopathy.  As to nexus, the September 2016 VA examiner opined that the Veteran's diabetic retinopathy was related to the Veteran's service-connected diabetes mellitus.  The VA examiner noted that the Veteran's diabetic retinopathy is a recognized complication of diabetes mellitus.  There are no contrary medical nexus opinions.  Viewing the evidence as a whole, and giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for diabetic retinopathy as secondary to service-connected diabetes mellitus is warranted. 

Increased and Initial Ratings

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  In the case of an initial rating, the period for consideration is that beginning with the effective date of service connection.  See Fendersion v. West, 12 Vet. App. 119 (1999).

Increased Rating for Diabetes Mellitus 

Diabetes mellitus type II, and is evaluated as 20 percent disabling, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that code, a 20 percent rating is assigned for diabetes requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.

A 40 percent rating is appropriate when diabetes requires insulin, a restricted diet, and regulation of activities.  

A 60 percent rating is provided for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

The criteria for a 100 percent rating require more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis of hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

For VA purposes, "regulation of activities" means physician-directed restrictions on strenuous physical activities in an effort to control diabetic complications or prevent injury.  It specifically excludes supervised and professionally directed exercise, which, along with a restricted diet, is intended to improve the health of the diabetic patient.

Note (1) to this rating code adds that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board notes that the Veteran has been awarded separate evaluations for diabetic peripheral neuropathy of the upper and lower extremities, and special monthly compensation for loss of use of a creative organ.  

The criteria for rating diabetes are cumulative, which means that each requirement for a given percentage must be shown, before that rating can be provided.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The record reflects that the service-connected diabetes mellitus is treated with insulin and restricted diet.  See November 2010, June 2013, and September 2016 VA Examination Reports.  The evidence does not reflect, however, that diabetes mellitus has required regulation of activities, as there is no indication or allegation that medical professionals have recommended that he avoid strenuous occupational or recreational activities due to his diabetes.  Id. (to find that regulation of activities is required there must be medical evidence); see also March 2011 VA Examination Report; April 2013 VA Treatment Record (noting Veteran was encouraged to exercise); May 2015 VA Treatment Record (noting Veteran's exercise including "regular activity schedule", working in the yard, and walking around the mall).  During the November 2010 VA examination, the Veteran denied any prescribed activity restriction due to diabetes.  

Absent regulation of activities, the preponderance of the evidence is against a disability rating in excess of 20 percent at any point pertinent to the claim on appeal.  As such, reasonable doubt does not arise and the appeal is denied.

Initial Rating for PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability rating is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In evaluating the level of disability, it is also necessary to evaluate such from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Here, PTSD has been rated 30 percent disabling from December 30, 2005 to August 31, 2016, and 70 percent from September 1, 2016, with a temporary 100 percent evaluation from November 4, 2010 to December 31, 2010.

The evidence is at the very least in equipoise as to whether the level of impairment shown throughout the appeal period is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating.

Clinicians and examiners have assigned the Veteran GAF scores that ranged from 41, indicative of major occupational and social impairment and an inability to work, to 61, commensurate with mild impairment.  VA clinicians seem to find the Veteran more seriously impaired than VA examiners and consistently assigned GAF scores that ranged from 41 to 50, while VA examiners assigned GAF scores that ranged from 54 to 61.

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that, at times throughout the appeal period, the Veteran experienced suicidal ideation, visual and auditory hallucinations, slow responses or difficulty with responses, rage and anger with outbursts, and difficulties in adjusting to work situations.  The record also shows depression and anxiety, and problems with relationships, throughout the appeal period.

VA treatment records throughout the appeal period mention flat and restricted speech, and symptoms of hypervigilance, exaggerated startle response, sleep disturbances, avoidant behaviors, mood swings, anxiety, flashbacks, intrusive thoughts, nightmares, anger, irritability, and depression.  See generally November 2005 through August 2016 VA treatment records.  The records also show the Veteran experienced poor concentration and short term memory problems.  The records sometimes noted poor eye contact.  Records noted that occasionally the Veteran's psychomotor activity appeared slow and that he had some difficulty organizing what he wanted to say.  Road rage was mentioned, and the Veteran and his spouse reported that he occasionally saw and heard things that were not there.  The Veteran reported that he mostly kept to himself, and had little interest in anything.  Records also noted that the Veteran had difficulty with relationships, did not socialize, isolated himself, and had angry outbursts at times.

A July 2010 SSA psychiatric review assessment noted that the Veteran has a short temper, finds it hard to be in crowds, has trouble getting along with others, can only follow short instructions, has moderate difficulties in maintaining social functioning, and has moderate difficulties in maintaining concentration, persistence, or pace.

An August 2010 VA treatment record notes an impression of severe PTSD, with dissociative episodes and past history of psychotic episode.  

The October 2010 VA examiner opined that the Veteran's PTSD symptoms resulted in a GAF score of 60-61 and his depression resulted in a GAF score of 55.  The VA examiner noted the Veteran reported daily anger, with a dysthymic mood and blunted affect, and that he denied current or past suicidal ideation, intent, plan, or previous gesture.  The VA examiner opined that the Veteran's PTSD symptoms affected his psychosocial and occupational functioning and quality of life to a mild moderate degree.

In the April 2011 VA psychiatric examination, the Veteran reported a "fine" relationship with his spouse and children.  He attended church every Sunday, but does not have friends as he had in the past.  He reported no history of suicide attempts.  His psychomotor activity was lethargic, his speech was spontaneous, slow, and mumbled, his attitude was cooperative, his affect was flat, his mood dysphoric, his attention and judgment were intact.  He showed paranoid ideation, but his thought process was unremarkable.  He showed fair impulse control, with no episodes of violence or inappropriate behavior.  

The Veteran was able to maintain personal hygiene.  His remote memory was intact, but his recent memory was mildly impaired.  He had diminished interest in activities, feeling of detachment from others, restricted range of affect, and difficulty concentrating.  The VA examiner noted social isolation and not engaging in hobbies.  The Veteran reported that he experienced his symptoms at a mild to moderate level of severity, and the VA examiner opined that the Veteran's symptoms were at a mild to moderate level.  GAF scores of 54 and 60 were recorded.  The VA examiner opined that the Veteran's PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with generally satisfactory functioning.  The VA examiner explained that the Veteran's reexperiencing symptoms would likely cause occasional problems at work along with his concentration problems, irritability, depression, and problems sleeping which would result in intermittent periods of inability to perform tasks.

The June 2013 VA psychiatric examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that he has trouble remembering things, that he has a short fuse, that he has trouble driving because of road rage, and that he has trouble getting along with people and isolates himself.  The VA examiner assigned a GAF of 55, indicating moderate symptoms.

During the November 2013 Board hearing, the Veteran testified that he argued, shouted, and had trouble getting along with people.  

The September 2016 VA psychiatric examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported some, but not persistent or daily, suicidal ideation, without plan or intention.  The Veteran's mood was depressed, with a vacant look in his eyes.  The Veteran's responses indicated logical and coherent thinking.  He showed depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, persistent delusions or hallucinations, and disorientation to time or place.  

In summary, VA treatment records show deficiencies in the Veteran's mood, with records throughout the appeal period consistently noting the Veteran was depressed and anxious.

VA treatment records also show occupational impairment.  A December 2006 VA treatment record notes that the Veteran was "cranky", and having problems at work, but changed to working alone.  A January 2007 VA treatment record notes that the Veteran could not work with crowds at his job, that he had trouble controlling his temper, and that he experienced an exaggerated startle response, hypervigilance, and social isolation.  

A January 2007 VA treatment record noted that the Veteran reported that he heard voices, which sometimes caused his anger outbursts.  He reported mild paranoid delusions.  A February 2007 VA treatment also notes that the Veteran sometimes hears and sees things that are not there.  An October 2009 VA treatment record noted visual and auditory hallucinations.  A July 2013 VA treatment record notes that the Veteran's spouse reported that the Veteran talks to people that are not there, but generally denies that he has done it.  During the treatment session, the Veteran admitted that he sometimes hear and sees things that are not there. 

The evidence also shows angry outbursts.  See, e.g., March 2007 VA Treatment Record (noting Veteran's problems with anger); June 2007 VA Treatment Record (noting Veteran angers quickly); October 2007 VA Treatment Record (noting angry outbursts almost every day).  A February 2008 VA treatment record notes the Veteran engaged in a physical altercation with his adult son, and that he is frequently irritable with family members and co-workers but stays to himself at work to prevent confrontation.

While the Veteran's treatment records generally note no suicidal ideation, plan, or intent, there are instances throughout the appeal period when he indicated suicidal ideation.  See, e.g., June 2006 Veteran's Statement (mentions considering suicide); December 2006 VA Treatment Record (noting occasional suicidal ideation without plan or intent); July 2007 VA Treatment Record (noting Veteran reported that he had not been doing as well because he had surgery and was unable to return to work and a crowded household has exacerbated symptoms; Veteran endorsed suicidal ideation but denied plan or intent); September 2007 VA Treatment Record (noting Veteran endorsed suicidal ideation but denied plan or intent); February 2008 VA Treatment Record (noting Veteran reports chronic suicidal ideation but denied any plan or intent); September 2008 VA Treatment Record (noting Veteran reported suicidal ideation but denied intent or plan); January 2009 VA Treatment Record (noting Veteran reported suicidal ideation but denied a current intent or plan); October 2009 VA Treatment Record (noting Veteran denied suicidal ideation, but acknowledged having had suicidal ideation without plan or intent).  

A November 2009 VA treatment record notes that the Veteran reported suicidal ideation and attempts but not in the past 30 days.  However, the other evidence of record does not show a history of suicide attempts and the November 2009 VA treatment record also notes that the Veteran was experiencing hallucinations, had trouble understanding, and had trouble remembering.  At the September 2016 VA examination, the Veteran reported some, but not persistent or daily, suicidal ideation, without plan or intention.  

Viewing the evidence as a whole, the Board finds that the Veteran meets the requirements for an initial 70 percent rating for his PTSD disability.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.  His symptoms have remained relatively constant throughout the appeal period, thus staged ratings are not appropriate.

The Veteran does not meet the requirements for a rating in excess of 70 percent for PTSD.  A rating higher than 70 percent requires total social and occupational impairment.  The Veteran has remained married and while occasional problems are noted, has maintained good relationships with his wife and grandchildren.  VA treatment records and Social Security Administration (SSA) evaluations note that the Veteran attends church services, takes his grandson to football practice, and takes care of things around the house.  See, e.g., October 2009, November 2009, July 2013 VA Treatment Records.  

A July 2010 SSA psychiatric evaluation noted that the Veteran lives with his family, does not need special reminders, prepares meals with his family, and drives and shops a few times a week.  During the November 2013 Board hearing, the Veteran testified that he works around the house on a typical day, helping his wife and gardening.  He also reported that he goes to church on Sundays, and gets along with his neighbors.

While the record shows some hallucinations and suicidal ideation, the hallucinations are occasional according to the Veteran and the VA treatment records consistently note that the Veteran is not in danger of hurting himself or others.  The record does not show gross impairment in thought processes or grossly inappropriate behavior.  The records consistently report intact thinking and judgment.  

While the record shows notations of short term memory issues, neither the medical records nor the Veteran and his spouse's lay statements show the kind of memory loss contemplated by the total rating, such as forgetting your own name.  The record also does not show inability to perform activities of daily living, including maintenance of minimal personal hygiene.  As noted above, the Veteran continued to drive, shop, and prepare meals with his family.  VA treatment records consistently note that the Veteran was appropriately groomed.

The Board finds that the Veteran's psychiatric symptomatology does not result in total occupational and social impairment; as has been able to maintain family relations and some outside activities, like going to church.

In sum, the evidence supports an evaluation of 70 percent, and no higher, for the Veteran's service-connected PTSD.

Entitlement to a TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran reports that he stopped working in September 2009 due to the combination of his PTSD and physical service-connected disabilities.  

The Veteran meets the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis for the entire appeal period.  As of September 2009, the Veteran was service connected for PTSD, rated 70 percent disabling, cervical stenosis, rated 20 percent disabling, diabetes mellitus, rated 20 percent disabling, left lower extremity diabetic peripheral neuropathy, rated 10 percent disabling, right lower extremity diabetic peripheral neuropathy, rated 10 percent disabling, hypertension, rated 10 percent disabling, and left wrist fracture, rated 10 percent disabling.  The Veteran's service-connected disabilities therefore have a combined rating of 70 percent or more, with a single disability rated at 40 percent or more.

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

Historically, the Veteran worked as a vehicle mechanic, at a saw mill, at a furniture store, and as a chemical operator.  He has a high school education.  

The April 2011 VA psychiatric examiner opined that the Veteran had mild to moderate problems with immediate and short-term memory, might lack motivation due to his psychiatric condition, and had irritability that would limit his ability to work in a high stress environment or public setting.  The June 2013 VA psychiatric examiner noted that the Veteran's irritability, anger, sleep problems, poor socialization, isolation, and reexperiencing symptoms may cause some difficulty at work.  During the November 2013 Board hearing, the Veteran testified that he would not be able to handle being around others for an entire workday.

In addition, the September 2016 VA examiner opined that the Veteran's diabetes results in decreased sensation of the lower extremities and places the Veteran at risk for falls and injuries, which negatively impacts his ability to work.  Given the Veteran's combined psychiatric and physical limitations, his limited education, and his background in physical labor, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetic retinopathy is granted.

A rating in excess of 20 percent for type II diabetes mellitus is denied.

An initial rating of 70 percent, and no higher, for PTSD is granted for the entire appeal period.

A TDIU is granted.


REMAND

In accordance with the Board's April 2014 remand directives, the Veteran underwent VA examination in relation to his claim for service connection for an eye disorder in August 2016.  The examiner opined that it was less likely than not that the Veteran's glaucoma was caused by his service-connected diabetes, explaining that current literature did not support a "strong correlation" between diabetes and glaucoma.  The examiner did not opine as to whether the glaucoma was aggravated by his service-connected diabetes. 

Additional VA medical opinion was obtained in October 2016.  That examiner opined that the Veteran's eye condition was less likely than not caused by diabetes.  The examiner opined that the Veteran's glaucoma was unrelated to his diabetes and that the cataract in his left eye was not the type caused by diabetes.  The October 2016 VA examiner stated that the cataract in the right eye was unknown.  However, the October 2016 VA examiner also noted in that the Veteran's claims file was not reviewed.  Because additional clarification and rationale is needed, which includes review of the claims file, remand is appropriate for additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Ask the October 2016 VA to review the record and provide the following information:

For each eye disability present at any time since 2003, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is caused or aggravated (made permanently worse) by the service-connected diabetes mellitus OR was aggravated by the Veteran's service-connected diabetes mellitus.

The examiner should provide reasons for the opinions.

If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond and what evidence or information would be needed to provide a non-speculative opinion.

If the October 2016 VA examiner is not available, or further examination is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the needed opinion outlined above.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


